DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Official Gazette Notice 1351 OG 212 dated February 23, 2010, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 states, 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”
Claim 11 recites a “computer program product”, has no defined definition in the disclosure and the Broadest reasonable interpretation includes software.  This definition may include non-statutory embodiments.  The Examiner suggests Applicant amend the claim to include the term "non-transitory", such as "A computer program product comprising a non-transitory computer readable recording medium storing ..."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recites “wherein the container format comprises video files respectively assigned for at least two projection directions of the tomographic volume data”.  It is unclear what Applicant means by “projection direction”.  In general a “projection direction” refers to the direction of the projection (ie beam entering object).  The output of the projection being sinogram data.    Since claim 1 defines tomographic volumes as comprising slices, we know this is after reconstruction. Each volume would be generated using one or more projections.  Video files are determined by compressing these slices.  So what exactly is Applicant attempting to claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bui (“Comparison of Lossless Video and Image Compression Codecs for Medical Computed
Tomography Datasets”) .
Bui discloses 1. A method for storing tomographic volume data, the method comprising: 
compressing and/or decompressing the tomographic volume data by a video compression and/or decompression method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”)

(Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)

Bui discloses 3. The method as claimed in claim 2, wherein the video compression and/or decompression method is a H.264/MPEG-4 AVC method or a H.265/MPEG-H Part 2 method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)

Bui discloses 4. The method as claimed in claim 1, further comprising: 
performing noise cancellation before and/or during the compressing of the tomographic volume data. (Biu, Section II.B, “Next, window width and window center/level settings as specified in tags (0028,1050) and (0028,1051) are adjusted to improve image contrast for visualization of different anatomical structures such as lung, heart, vessel, bone, or other soft tissues.”, where improving contrast removes noise)

Bui discloses 5. The method as claimed in claim 1, further comprising: 
defining a container format for the tomographic volume data, wherein the container format includes a video file including the tomographic volume data, at least one projection direction information item, a dimension information item, an origin information item, and/or a size of an overall volume in voxels of the tomographic volume data. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”, where DICOM is a container format, which includes at a minimum demographic information about the patient, acquisition parameters for the imaging study, image dimensions, matrix size, color space, and a host of additional nonintensity information required by the computer to correctly display the image1)

Bui discloses 6. The method as claimed in claim 1, further comprising: 
a resultant file size, and/or a decompression time. (Biu, Section II.D, “Since most of the codecs support different parameter configurations, we used the parameter settings that maximized the compression ratio for each codecs unless otherwise specified.”)

Bui discloses 9. A tomography system, comprising: 
a compression device configured to compress tomographic volume data by a video compression and/or decompression method; and/or a decompression device configured to decompress the tomographic volume data by the video compression and/or decompression method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”)

Bui discloses 10. The tomography system as claimed in claim 9, wherein the tomography system is a computed tomography apparatus. (Biu, Section I, “Large volumes of medical datasets as generated by different imaging modalities such as computed tomography (CT), magnetic resonance imaging, positron emission tomography and single photon emission tomography, have led to a growing demand for big and efficient storage systems.” )

Bui discloses 11. A computer program product comprising instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1.  (see claim 1)

Bui discloses 12. A computer-readable non-transitory storage medium encoded with instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1. (see claim 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Sanchez (“LOSSLESS COMPRESSION OF 4D MEDICAL IMAGES USING H.264/AVC”) 

Bui discloses 7. The method as claimed in claim 5, But does not expressly disclose “wherein the container format comprises video files respectively assigned for at least two projection directions of the tomographic volume data”
	Sanchez discloses “wherein the container format comprises video files respectively assigned for at least two projection directions of the tomographic volume data”(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend the algorithm of Bui from 3D to 4D medical images as shown by Sanchez.
The suggestion/motivation for doing so would have been storing compressed 4D data.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 


	Bui discloses 8. The method as claimed in claim 6, But does not expressly disclose “wherein the container format comprises video files respectively assigned for at least two projection directions of the tomographic volume data”
	Sanchez discloses “wherein the container format comprises video files respectively assigned for at least two projection directions of the tomographic volume data”(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend the algorithm of Bui from 3D to 4D medical images as shown by Sanchez.
The suggestion/motivation for doing so would have been storing compressed 4D data.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Bui with Sanchez to obtain the invention as specified in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3354356/#:~:text=The%20first%20few%20packets%20of,by%20the%20computer%20to%20correctly